Citation Nr: 1741000	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to April 23, 2013 for the award of service connection for degenerative arthritis of the spine.

2.  Entitlement to service connection for a kidney disability, claimed as due to exposure to radiation and/or diesel fuel.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2013 and September 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for a kidney disability was remanded by the Board for additional development in July 2015 and December 2015.  The VA Appeals Management Center (AMC) most recently continued the previous denial in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for a lumbar spine disability was also remanded in the Board's July 2015 decision.  Service connection for degenerative arthritis of the lumbar spine was granted in a September 2015 rating decision and a 20 percent evaluation was assigned.  In a subsequent January 2017 rating action, service connection for degenerative arthritis of the lumbar spine was severed, effective from April 1, 2017; however, service connection was reestablished in a March 2017 rating decision.  Accordingly, the matter of entitlement to service connection for degenerative arthritis of the lumbar spine has been resolved and will be addressed no further herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.



FINDINGS OF FACT

1.  Service connection for degenerative arthritis of the lumbar spine was granted in a September 2015 rating decision; an effective date of April 23, 2013 was assigned.

2.  An October 2016 rating decision granted an earlier effective date of August 19, 2010 for the award of service connection for degenerative arthritis of the lumbar spine.

3.  In a January 2017 rating decision, the RO severed the award of service connection for degenerative arthritis of the lumbar spine, effective from April 1, 2017.

4.  In a March 2017 rating decision, the RO restored the original grant of service connection for degenerative arthritis of the lumbar spine; however, the effective date of April 23, 2013 was assigned.

5.  The Veteran filed an original claim of entitlement to back pain on August 19, 2010.


CONCLUSION OF LAW

The criteria for the assignment of an effective of August 19, 2010 for the award of service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 101, 1110, 1113, 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.6, 3.105(d), 3.151, 3.155, 3.303, 3.400, 20.302, 20.1103 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The "date of the claim" means the date of receipt of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In August 2010, the Veteran filed a claim of entitlement to service connection for an abdominal disability, in which he asserted that he had suffered from back pain since his military service.  In a September 2015 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine, effective from April 23, 2013 (the date of a statement of the Veteran, in which he addressed his continuing lumbar spine claim).  In a December 2015 statement, the Veteran disagreed with the assigned effective date; he maintained entitlement to an effective date of August 19, 2010, the date of his original low back pain claim.  In an October 2016 rating decision, the RO granted an earlier effective date of August 19, 2010 for the award of service connection for degenerative arthritis of the lumbar spine; in so doing, the RO determined that there was clear and unmistakable error (CUE) in the prior assignment of the April 23, 2013 effective date.

However, in a November 2016 rating decision, the RO proposed to sever service connection for the lumbar spine disability, based upon a misunderstanding of the findings of a September 2015 VA examination report.  While that action was pending, the RO issued a SOC in December 2016 as to the issue of entitlement to an earlier effective date for the award of service connection for degenerative arthritis of the lumbar spine.  The Veteran perfected a timely appeal in a December 2016 VA Form 9.
In response to the proposed severance, the Veteran submitted positive nexus statements to sustain his award of service connection for a lumbar spine disability.  Nevertheless, in a January 2017 rating decision, service connection for degenerative arthritis of the lumbar spine was severed, effective April 1, 2017.

The Veteran expressed his disagreement with the severance and filed two additional positive nexus statements as to his claimed lumbar spine disability in March 2017.  In a March 2017 rating decision, the RO reinstated the prior award of service connection for degenerative arthritis of the lumbar spine; however, the RO assigned an effective date of April 23, 2013.

After review of the record, the Board finds that the reinstated effective date of April 23, 2013 for the award of service connection for degenerative arthritis of the lumbar spine was incorrect.  To the extent that the March 2017 rating decision determined the severance of service connection to be improper, the Veteran's award of service connection must be reestablished effective from the original date of service connection.  See 38 C.F.R. § 3.105(d).  Moreover, as described above, the effective date of August 19, 2010 was assigned in an October 2016 rating decision, which found CUE in the assignment of the April 23, 2013 effective date.  The Board therefore finds that the effective date of August 19, 2010 is warranted for the award of service connection for degenerative arthritis of the lumbar spine.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Significantly, the evidence does not show that the Veteran filed a claim of entitlement to service connection for a low back disability prior to August 19, 2010, nor has he so contended.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's degenerative arthritis of the lumbar spine is August 19, 2010, the date of his original claim of entitlement to service connection for low back pain.

To the extent that the Veteran's treatment records may document a diagnosis of a lumbar spine disability prior to August 2010, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the grant of service connection for degenerative arthritis of the lumbar spine stems from an original claim.  As such, 38 C.F.R. § 3.157 is not for application.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  The Board does not dispute that the Veteran experienced low back symptoms prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to August 19, 2010.

In conclusion, for the reasons and bases set forth above, the Board finds that the proper effective date for the grant of service connection for degenerative arthritis of the lumbar spine is August 19, 2010, but no earlier.  Accordingly, the benefit sought on appeal is granted to that extent.





ORDER

Entitlement to an effective date of August 19, 2010, but no earlier, for the award of service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claim on appeal - entitlement to service connection for a kidney disability.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

The Veteran has asserted entitlement to service connection for a kidney disability as due to exposure to radiation and diesel engine fumes during his military service.  See, e.g., the Veteran's statements dated January 2011, June 2013, and February 2015.  In support of his contentions of exposure to diesel fumes, the Veteran submitted a lay statement from fellow service member, Mr. V.B., who endorsed similar exposure.  See the statement of Mr. V.B. dated January 2015.  To this end, the Board does not dispute the Veteran's exposure to diesel fumes during his active duty service.

Pursuant to the July 2015 Board Remand, the Veteran was afforded a VA medical opinion in September 2015 at which time the examiner concluded that claimed kidney disability is at least as likely as not related to the Veteran military service.  However, in making this determination, the examiner relied on a May 1964 treatment record of another veteran.  The Veteran submitted this record in an effort to show that submarines did result in exposure to radiation; this medical record is not, in fact, the Veteran's, and to date exposure to radiation has not been established.  See, e.g., the letters from the Department of the Navy dated August 2012 and November 2016.  The Board additionally notes that despite her signature as "Medical Officer," the September 2015 VA addendum opinion was obtained from Dr. L. T.-C., who is a podiatrist.  Although "VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case," Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013), the Board finds that the examining podiatrist in this case has not been shown to be qualified in matters related to internal medicine.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that this matter must be remanded in order to obtain an adequate VA medical opinion from an appropriately qualified physician as to the etiology of the claimed kidney disability.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The AOJ shall refer the VA claims file to a physician with appropriate expertise.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the physician should respond to the following:

Is it at least as likely as not that the Veteran's current kidney disability was incurred in his active duty service, to include the conceded exposure to diesel fumes and/or the claimed exposure to radiation?

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The physician must provide a rationale for each opinion given.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


